Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
Status of Application/Amendments/claims
2.	Applicant’s amendment filed November 25, 2020 is acknowledged.  Claims 3 and 9-20 are cancelled. Claims 1, 2, 5 and 21 are amended. Claims 22-31 are newly added. Claims 1-2, 4-8, 21 and new claims 22-31 are pending in this application and under examination in this office action.
3.	Applicant’s arguments filed on November 25, 2020 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Claim Rejections/Objections Withdrawn
4. 	The objection to claims 10-14 and 16-20 is moot because the claims are canceled.
The rejection of claims 5, 10-13 and 17-18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in response to Applicant’s amendment to the claims and cancellation of claims 10-13 and 17-18.
The rejection of claims 3, 10-14 and 16-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is moot because the claims are canceled.

The rejection of claims 10-14 and 16-20 under 35 U.S.C. 103 as being unpatentable over Dodge et al. (US2010/0173979) as evidenced by Bennett et al. (2013) in view of Barkats et al. (US2015/0182637) and Sundhi et al. (2012) and further in view of Zhu et al. (US8545837) and Cheng et al. (US2004/0204379) is moot because the claims are canceled.
The rejection of claims 3, 10-14 and 16-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9249424 in view of Dodge et al. (US2010/0173979), Barkats et al. (US2015/0182637), Sundhi et al. (2012), Zhu et al. (US8545837), Cheng et al. (US2004/0204379) and Passini et al., (US2009/0117156) is moot because the claims are canceled.
The provisional rejection of claims 3, 10-14 and 16-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 8-14, 16-21 of copending Application No. 15/574432, claims 1, 4-11 and 13-22 of copending Application No. 15/813908 or claims 1-4, 7-10, 15-21 and 26-28 of copending Application No. 16/461271 in view of Dodge et al. (US2010/0173979), Barkats et al. (US2015/0182637), Sundhi et al. (2012), Zhu et al. (US8545837), Cheng et al. (US2004/0204379) and Passini et al., (US2009/0117156) is moot because the claims are canceled.
Claim Rejections/Objections Maintained
In view of the amendment filed on November 25, 2020, the following rejections are maintained.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
	
	Claims 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The rejection is maintained for the reasons made of record and the reasons set forth below.
On p. 8 of the response, Applicant argues that the rejection was overcome in view of amendment to the claims and claims 22-25 clarify the immune suppressant and claim 29 clarifies the administration route.
Applicant’s arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP§2171-MPEP§2173 & MPEP§2111.03-II, claims 22-24 are indefinite because claims 22-24 recite “the immune suppressant comprises cyclophosphamide/a glucocoritocid….” and also depend from independent claim 21 that recites “consisting of administering an immune suppressant to the human, and administering…..”. Note that a is cyclophosphamide/a glucocoritocid….” is different from the limitation “wherein the immune suppressant comprises cyclophosphamide/a glucocoritocid……”. The limitation “the immune suppressant comprises cyclophosphamide/a glucocoritocid….” recited in claims 22-24 adds an additional element to independent claim 21, which renders the claims indefinite. Note that the transitional phrase “consisting of” excludes any element, step, or ingredient not specified in the claim. See In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) and MPEP §2111.03-II. Accordingly, the rejection of claims 22-24 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is maintained.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-2, 4-8 and 21-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 1-2 and 4-8 as amended are drawn to a method to inhibit or treat one or more symptoms of ceroid lipofuscinosis (CLN) in a mammal in need thereof, consisting of: administering to a cisterna magna of the mammal in need thereof a composition comprising an amount of an adeno-associated virus (AAV) 9 (AAV9) or AAVrh10 capsid encapsidating a rAAV genome having an open reading frame encoding a lysosomal enzyme effective to inhibit or treat the one or more symptoms of CLN in the mammal.
Claims 21-31 as amended are drawn to a method to inhibit or treat one or more symptoms of ceroid lipofuscinosis (CLN) in a mammal, consisting of: administering an immune suppressant to the mammal and to a cisterna magna of the mammal an amount of an AAV9 or AAVrh10 capsid encapsidating a rAAV genome having an open reading frame encoding a lysosomal enzyme effective to inhibit or treat the one or more symptoms of CLN in the mammal.
The claims encompass using a genus of open reading frame encoding a genus of lysosomal enzymes for treatment of a genus of CLN. 
On p. 6-7 of the response, Applicant argues that prior to Applicant’s effective filing date, the functions of at least CLN1-3, 5-8 and 10 were known and mutations in these genes were associated with ceroid lipfuscinosis (see table 1 in Jalenko and Braulke, Biochem. Biophys. Acta, 2009; 1793:697) and at least two were enzymes (CLN1 and CLN2) (see Dodge et al. US20100173979) and claim 1 recites “an open 
Applicant’s arguments have been fully considered but they are not persuasive. Contrary to Applicant’s arguments, the examiner asserts that based on MPEP §2163, MPEP §§2163.01-2163.03, the specification fails to provide sufficient information or evidence to demonstrate that Applicant is in possession of using the claimed genus of open reading frame encoding the claimed genus of lysosomal enzymes for treating the genus of ceroid lipofuscinosis (CLN) as instantly claimed because:
i. The specification provides no correlation between different lysosomal enzymes in different lysosomal diseases and CLN. The specification only teaches that Mucopolysaccharidosis type I (MPS 1) is an inherited metabolic disorder caused by deficiency of the lysosomal enzyme alpha-L-iduronidase (IDUA) and direct injection of AAV9- IDUA into the CNS of immunocompetent adult IDUA-deficient mice via either intracerebroventricular (ICV) or intrathecal (IT) administration resulted in IDUA enzyme expression and activity that is the same or higher than IDUA enzyme expression and activity in wild-type adult mice that is immunotolerized by recombinant iduronidase protein in working examples (p. 23-27). 
CLN1-10 have been reported to be associated with neuronal ceroid-lipofuscinoses (NCL’s or Betten disease). See p. 254-258, table 1 of Bennett et al. (Dev. Disabil. Res. Rev. 2013; 17:254-259, cited previously) and p. 163, table 2 of Fietz et al. (Mol. Genet. Metab. 2016; 119:160-167, cited previously).
iii. The specification has not provided sufficient information or evidence to demonstrate that Applicant is in possession of using the claimed genus of lysosomal enzyme for treatment of NCL because the relationship between CLN1/2 and CL1N3-10 in pathogenesis of the CLN or NCL disease is unknown in view of Bennett et al. (see p. 254-258, table 1, in particular; Bennett et al. Dev. Disabil. Res. Rev. 2013; 17:254-259, cited previously) and Fietz et al. (see p. 163, table 2; Fietz et al. Mol. Genet. Metab. 2016; 119:160-167, cited previously) and is also acknowledged by Applicant on p. 7 of the response filed 9/6/19. 
iv. The relationship between CLN1/2 and other lysosomal enzyme in pathogenesis of the different types of CLN or NCL diseases is also unknown. Neither the specification nor the prior art provides information regarding the relation of other forms of ceroid lipofuscinosis (CLN) and NCL caused by CLN1 or CLN2 or the relations of other genes to the function of AAV9/AAV10rh-PPT or -TTP1 in NCL caused by CLN1 or caused by CLN2 or other NCL or other ceroid lipofuscinosis diseases. Since the common characteristics/features of other gene products and other forms of ceroid 
Accordingly, the court held in Univ. California v. Eli Lilly and Co., 43 USPQ2d 1398 (Fed. Cir. 1997) that:
“One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus. A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”.

and that:
“A description of a genus of cDNAs [products] may be achieved by means of a recitation of a representative number of cDNAs [products], defined by nucleotide sequence, failing in the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus [emphasis added].  This is analogous to enablement of a genus under 112, [first paragraph], by showing the enablement of a representative number of species within the genus.  See In re Angstadt, 537 F.2d at 502-03, 190 USPQ at 218”. 

In contrast, the specification provides an invitation for others to discover a representative number of species, or to discover what constitutes any particular portion of the structure that must be conserved, with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics.  Thus, Applicants were not reasonably in possession of the use of the claimed genus of open reading frame encoding a genus of lysosomal enzyme for treatment of the claimed genus of ceroid lipofuscinosis. See MPEP 2163. 
Accordingly, the rejection of claims 1-2, 4-8 and 21-31 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained.



Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

	Claims 1-2, 4 and 6-8 stand rejected under 35 U.S.C. 103 as being unpatentable over Dodge et al. (US2010/0173979, published Jul 8, 2010, priority Jun 6, 2007, as in IDS) as evidenced by Bennett et al. (see p. 254, abstract; Dev. Disabil. Res. Rev. 2013; 17:254-259) in view of Barkats et al. (US2015/0182637, published Jul 2, 2015, priority Jun 21, 2012) and Sundhi et al. (Hum. Gene Ther. Meth. 2012; 23:324-335). The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 1-2, 4 and 6-8 as amended are drawn to a method to inhibit or treat one or more symptoms of ceroid lipofuscinosis (CLN) in a human in need thereof, consisting of: administering to a cisterna magna of the human an amount of an adeno-associated virus 9 (AAV9) or AAVrh10 capsid encapsidating a rAAV genome having an open reading frame encoding a lysosomal enzyme effective to inhibit or treat the one or more symptoms of CLN in the human.

	On p. 8-10 of the response, Applicant argues that the cited references of Dodge et al. Bennett et al., Barkats et al. and Sundhi et al. individually or in combination do not teach the claimed method. Applicant acknowledges that Dodge teaches intraventricular/intracerebroventricular administration of an AAV (AAV1-8) encoding an 
Applicant’s arguments have been fully considered but they are not persuasive. Contrary to Applicant’s arguments, the examiner asserts that based on MPEP §2141, MPEP2141-I, rationales identified by the Court in KSR (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)), MPEP2141-II, the basic factual inquires of Graham v. John Deere Co.(Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966)),and MPEP §2141.01-2147.03, the cited references do render the claimed invention obvious because:
i. Dodge teaches methods for treating lysosomal storage diseases including NCL by intrathecal, intracerebroventricular or intraventricular administration of a recombinant 
ii. The difference between the teaching of Dodge and the claimed method is the limitation “cisterna magna” as in claim 1 and the limitation “AAV-9 or rAAVrh 10” as in claims 1 and 7-8.
iii. While Dodge does not teach rAAV-9 or rAAVrh10 and the location of cisterna magna, Barkats and Sondhi teach intra-cisterna magna administration of a rAAV-9 or rAAV10 vector encoding a lysosomal enzyme to deliver the lysosomal enzyme to CSF (see abstract; [0011]-[0017]; [0054]-[0071]; [0087]; [0115], p. 9-10, claims 1, 7, 10, 18, 25, 26, in Barkats) and using an rAAVrh10 vector to deliver CLN2 in a human or other mammals to treat neuronal ceroid lipofuscinosis (see abstract; p. 326-332 in Sondhi) as acknowledged by Applicant (see p. 7 of the response).
iv. Applicant cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Barkats is cited to support the limitation “intra-cisterna magna administering a rAAV-9 or rAAV10 vector encoding a lysosomal enzyme to deliver the lysosomal enzyme to CSF” recited in claims 1 and 7-8 (see abstract; [0011]-[0017]; [0054]-[0071]; [0087]; [0115], p. 9-10, claims 1, 7, 10, 18, 25, 26, in particular), Sondhi is cited to support the limitations “treating late infantile neuronal ceroid lipofuscinosis (LINCL) by administration of a rAAV vector including AAVrh10 vector 
v. In considering the disclosure of a reference, it is proper to take into account not only specific teaching of the reference but also the inferences which one skilled in  the art would reasonably be expected to draw therefrom. In re Preda, 401 F.2d 825, 159 USPQ 342, 344 (CCPA 1968). In this case, as acknowledged by Applicant, Dodge teaches methods for treating lysosomal storage diseases including NCL by intrathecal, intracerebroventricular or intraventricular administration of a recombinant AAV encoding CLN1 (PPT) and CLN2 (TPP-1) to the brain of the patient (see abstract, [0013], [0047]-[0050]; table 1, [0010]-[0014], [0031]-[0033]; [0040]; [0052]; [0053], [0039]-[0045]; [0047]-[0051]; [0058]; [0066]; [0073]-[0077]; p. 8-10, examples; p. 12-14, claims 1-32,  in particular). While Dodge does not teach the limitation “cisterna magna” as in claim 1 and the limitation “AAV-9 or rAAVrh 10” as in claims 1 and 7-8, Barkats et al. and Sondhi et al. teach these limitations. In particular, Barkats teaches a method of gene therapy to treat a multi-systemic diseases including lysosomal diseases by intra-cisterna magna administering a rAAV-9 or rAAV10 vector encoding a lysosomal enzyme to deliver the lysosomal enzyme to CSF as recited in claims 1 and 7-8 (see abstract; [0011]-[0017]; [0054]-[0071]; [0087]; [0115], p. 9-10, claims 1, 7, 10, 18, 25, 26, in particular) and Sondhi teaches a method of treating late infantile NCL (LINCL) by administration of a rAAV2 vector encoding CLN2 protein in children with LINCL and intraperenchymal administration of an AAVrh10 vector encoding CLN2 to rats and CLN1/PPT or CLN2/TPP-1 gene to the CNS and treat the symptoms of CLN as taught by Barkats and Sondhi. 
Thus, it is obvious to combine two prior art elements according known methods to yield predictable results, simply substitute one known element for another to obtain predictable results, use a known technique to improve similar products in the same way or apply a known technique to a known product ready for improvement to yield predictable results because the results are expected. See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07. In addition, the selection of a known material based on its suitability for its intended use in a known technology supports a prima facie obviousness determination because the results are expected. See in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) & In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); see also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992). See MPEP § 2144.06. 
Accordingly, the rejection of claims 1-2, 4 and 6-8 under 35 U.S.C. 103 as being unpatentable over Dodge et al. (US2010/0173979) in view of Barkats et al. (US2015/0182637) and Sundhi et al., and evidentiary reference: Bennett et al. is maintained.

9.	Claims 21-31 are rejected under 35 U.S.C. 103 as being unpatentable over Dodge et al. (US2010/0173979) as evidenced by Bennett et al. (2013) in view of Barkats et al. (US2015/0182637) and Sundhi et al. (2012) as applied to claims 1-2, 4 and 6-8 above, and further in view of Zhu et al. (US8545837) and Cheng et al. (US2004/0204379). The rejection is maintained for the reasons made of record and the reasons set forth below.
On p. 10-11 of the response, Applicant argues that Zhu and Cheng do not compensate the deficiencies of Dodge, Bennett, Barkats, and Sundhi because Zhu is directed to a method of treating Hunter syndrome via intrathecal administration of iduronate-2-sulfatase and Cheng is directed to a combination of enzyme replacement therapy (ERT) and/or small molecular replacement therapy (SMT) and systemic gene therapy. Applicant argues that the use of an immune suppressant is optional based on Zhu and example 3 of Cheng.  
	Applicant’s arguments have been fully considered but they are not found persuasive. Contrary to Applicant’s arguments and for the reasons set forth above, the examiner asserts that based on MPEP §2141, MPEP2141-I, rationales identified by the Court in KSR (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)), MPEP2141-II, the basic factual inquires of Graham v. John Deere Co.(Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966)),and MPEP §2141.01-2147.03, the cited references do render the claimed invention obvious because:
i. The combined teachings of Dodge, Barkats and Sundhi do teach the methods of treating ceroid lipofuscinosis (CLN) in a mammal in need thereof by administering to a cistern magna of the mammal a composition comprising a rAAV9/rAAVrh10 vector encoding CLN1 (PPT) and CLN2 (TPP-1) as in claims 1-2, 4 and 6-8 for the reasons set forth above. 
ii. Applicant cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
iii. While Dodge, Barkats and Sondhi do not teach co-administration with an immune suppressant as in claims 21-31, Zhu et al. and Cheng et al. teach these limitations and provide motivation and expectation of success in including an immune suppressant in the methods of Dodge, Barkats and Sundhi as in claims 1-2, 4 and 6-8 above. In particular, Zhu teaches a method of treating a lysosomal storage disease including NCL, CLN1 Batten disease and CLN2 Batten disease, comprising: intrathecal-cisterna magna administering to or injecting to cisterna magna of a human patient a composition comprising an effective amount of a therapeutic protein including PPT alone (see abstract;  col 2, line 67; col. 20, line 29-30, col. 20-21, table 2; col. 31, lines 47-49, line 62; col. 32, lines 11-14, col. 33, lines 48-49; col. 38-39, in particular) or in combination with an immunosuppressant including immunosuppressants recited in claims 21-25 by co-administration, prior or after administration of PPT as in claims 21 and 25 (see col. 41, line 51-col. 42, line 21; col. 68-72, examples 6-9; col. 78-80, claims 1-30, in particular) and that prior to administration of the composition, patients are immunotolerized with an immunosuppressant by intravenous or systemic administration as in claims 28-29 (see col. 41, lines 47-col. 42, line 21, in particular). Cheng teaches different combinations of enzyme replacement therapy, gene therapy and small molecule therapy for the treatment of lysosomal storage diseases wherein the combinations include an immunosuppressant together with a gene therapy component or an enzyme component; and wherein the immunosuppressant includes different immunosuppressants recited in claims 21-25 (see abstract, in particular). It would have 
Thus, it is obvious to combine two prior art elements according known methods to yield predictable results, simply substitute one known element for another to obtain predictable results, use a known technique to improve similar products in the same way or apply a known technique to a known product ready for improvement to yield predictable results because the results are expected. See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07. Further, “The selection of a known material based on its suitability for its intended use supports a prima facie obviousness Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and MPEP § 2144.07. Accordingly, the rejection of claims 21-31 under 35 U.S.C. 103 as being unpatentable over Dodge et al. (US2010/0173979) in view of Barkats et al. (US2015/0182637) and Sundhi et al.) as applied to claims 1-2, 4 and 6-8 above, and further in view of Zhu et al. (US8545837) and Cheng et al. (US2004/0204379) is maintained.

10.	Claim 5 stands rejected under 35 U.S.C. 103 as being unpatentable over Dodge et al. (US2010/0173979) as evidenced by Bennett et al. (2013) in view of Barkats et al. (US2015/0182637) and Sundhi et al. (2012) as applied to claims 1-2, 4 and 6-8 above, and further in view of Passini et al., (US2009/0117156). The rejection is maintained for the reasons made of record and the reasons set forth below.
	On p. 11 of the response, Applicant acknowledges that Passini discloses that combination therapy (systemic delivery of AAV8 and brain delivery of AVV2) in a mouse model for Neiman-Pick Type A disease showed significant improvement over systemic or brain delivery alone but argues that Passini teaches away and does not compensate the deficiencies of Dodge, Bennett, Barkats and Sundhi.  
	Applicant’s arguments have been fully considered but they are not found persuasive. Contrary to Applicant’s arguments and for the reasons set forth above, the examiner asserts that based on MPEP §2141, MPEP2141-I, rationales identified by the Court in KSR (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)), MPEP2141-II, the basic factual inquires of Graham v. John Deere Co.(Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966)),and MPEP 
i. The combined teachings of Dodge, Barkats and Sundhi do teach the methods of treating ceroid lipofuscinosis (CLN) in a mammal in need thereof by administering to a cistern magna of the mammal a composition comprising a rAAV9/rAAVrh10 vector encoding CLN1 (PPT) and CLN2 (TPP-1) as in claims 1-2, 4 and 6-8 for the reasons set forth above. 
ii. Applicant cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
iii. While Dodge, Barkats and Sondhi do not teach that the mammal is immunotolerized to said lysosomal enzyme prior to administration of the claimed composition as in claim 5, Passini (US2009/0117156) teaches a gene therapy for the treatment of different forms of NCL including Infantile Batten Disease (CNL1) caused by a deficiency of Palmitoyl Protein Thioesterase, Classic Late Infantile Batten Disease caused by a deficiency of Tripeptidyl Peptidase (CNL2), Juvenile Batten Disease (CNL3) caused by a deficiency of Lysosomal Transmembrane Protein, or Batten other forms (CNL4-CNL8) caused by a deficiency of multiple gene products ([0003]; table 1) and that a combination of injection of AAV2-hASM to the brain together with systemic injection of AAV8-hASM provides better results than AAV2-hASM-brain alone or AAV8-hASM-systemic alone because systemic injection of AAV8-hASM (AAV8-hASM-systemic) appears to be immunotolerized to the expressed hASM (see [0128]-[0134], in 
Thus, it is obvious to combine two prior art elements according known methods to yield predictable results, simply substitute one known element for another to obtain predictable results, use a known technique to improve similar products in the same way In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); see also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992). See MPEP § 2144.06. Further, “The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination” because the results are expected. See in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and MPEP § 2144.07.  
Accordingly, the rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over Dodge (US2010/0173979) in view of Barkats (US2015/0182637), Sundhi et al. . 

Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-8, 10-14 and 16-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9249424 in view of Dodge et al. (US2010/0173979), Barkats et al. (US2015/0182637), Sundhi et al. (Hum. Gene Ther. Meth. 2012; 23:324-335), Zhu et al. (US8545837), Cheng et al. (US2004/0204379) and Passini et al., (US2009/0117156). The rejection is maintained for the reasons made of record and the reasons set forth below.
On p. 11-12 of the response, Applicant acknowledges that the claims in US9249424 are directed to a method to prevent, inhibit, or treat one or more neurological signs or symptoms associated with a deficiency in a lysosomal storage enzyme in a mammal, comprising: intranasally administering to the mammal a Gal), or beta-glucuronidase (GUS), effective to prevent, inhibit or treat the one or more neurological signs or symptoms associated with the deficiency. But Applicant argues that the claims of US9249424 do not teach administering to a cisterna magna of a human a rAAV9 or rAAVrh10 vector encoding a lysosomal enzyme effective to inhibit or treat the one or more symptoms of ceroid lipofuscinosis (CLN) and the cited secondary references: Dodge, Barkats, Sundhi, Zhu, and Cheng do not compensate the deficiencies of the claims in the '424 patent.
Applicant’s arguments have been fully considered but they are not persuasive. Contrary to Applicant’s arguments, the examiner asserts that based on MPEP 804, MPEP §2141, MPEP§2141-I, rationales identified by the Court in KSR (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)), MPEP2141-II, the basic factual inquires of Graham v. John Deere Co.(Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966)), and MPEP §§2141.01-2147.03, the combination of the claims of the issued patent with the teachings of Barkats, Sundhi, Zhu, and Cheng and Passini do render the claimed invention obvious because: 
i. As acknowledged by the Applicant, the claims of the ‘424 patents are directed to methods of treating or inhibiting one or symptoms of neurological signs or symptoms associated with a deficiency in a lysosomal storage enzyme by intranasally administering a rAAV including the claimed rAAV9 (including rAAV1-rAAV11, see col. 7-Gal), or beta-glucuronidase (GUS), effective to prevent, inhibit or treat the neurological symptoms. 
ii. The difference between the method in the claims of the ‘424 patents and the method recited in instant claims is a different administration route: intranasal administration v.s. administering to the cisterna magna.
iii. Applicant cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). While the claims of the '424 patent do not teach administering to the cisterna magna of a human as in independent claim 1 or 21, or in combination with an immunosuppressant as recited in claim 21 or prior to administration of the claimed rAAV, the mammal is immunotolerized to said lysosomal enzyme as recited in claim 5, Dodge, Barkats, Sundhi, Zhu, Cheng and Passini do teach these limitations. In particular, Barkats teaches a method of gene therapy to treat a multi-systemic diseases including lysosomal diseases by intra-cisterna magna administering a rAAV-9 or rAAV10 vector encoding a lysosomal enzyme to deliver the lysosomal enzyme to CSF as recited in claims 1 and 7-8 (see abstract; [0011]-[0017]; [0054]-[0071]; [0087]; [0115], p. 9-10, claims 1, 7, 10, 18, 25, 26, in particular) and Sondhi teaches a method of treating late infantile NCL (LINCL) by administration of a rAAV2 vector encoding CLN2 protein in children with LINCL and intraperenchymal administration of an AAVrh10 vector encoding CLN2 to rats and nonhuman primates to CLN1/PPT or CLN2/TPP-1 gene to the CNS and treat the symptoms of CLN as taught by Barkats and Sondhi.
iv. While the claims of the '424 patent and Barkats and Sundhi do not teach combining the administration of rAAV encoding a lysosomal enzyme to the cisterna magna of a human as in method of the '424 patent, Barkats and Sundhi set forth above with an immunosuppressant as recited in independent claim 21 or prior to administration of the claimed rAAV, Zhu et al. and Cheng et al. teach these limitations and provide motivation and expectation of success in including an immune suppressant in the methods of the '424 patent, Barkats and Sundhi above. In particular, Zhu teaches a method of treating a lysosomal storage disease including NCL, CLN1 Batten disease and CLN2 Batten disease, comprising: intrathecal-cisterna magna administering to or injecting to cisterna magna of a human patient a composition comprising an effective amount of a therapeutic protein including PPT alone (see abstract;  col 2, line 67; col. 20, line 29-30, col. 20-21, table 2; col. 31, lines 47-49, line 62; col. 32, lines 11-14, col. 33, lines 48-49; col. 38-39, in particular) or in combination with an immunosuppressant including immunosuppressants recited in claims 21-25, 28-29 by co-administration, prior 
	v. While the claims of the '424 patent do not teach that the human is immunotolerized with the claimed lysosomal enzyme as in claim 5, Passini 
Thus, it is obvious to combine two prior art elements according known methods to yield predictable results, simply substitute one known element for another to obtain predictable results, use a known technique to improve similar products in the same way or apply a known technique to a known product ready for improvement to yield predictable results because the results are expected. See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07. Accordingly, the rejection of claims Claims 1-8, 10-14 and 16-21 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of US9249424 in view of Dodge (US2010/0173979), Barkats (US2015/0182637), Zhang (2011), Clearley (2006),  Zhu (US8545837), Cheng (US2004/0204379) and Passini (US2009/0117156) is maintained.

	On p. 12 of the response, Applicant argues that Application Nos. 15/574432, 15/813908 and 16/461271 are pending and thus it is premature to respond to the rejection. Applicant also requests to withdraw the rejection.
 	Applicant’s arguments have been fully considered but they are not persuasive. Contrary to Applicant’s arguments, the examiner asserts that based on MPEP 804, MPEP §2141, MPEP§2141-I, rationales identified by the Court in KSR (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)), MPEP2141-II, the basic factual inquires of Graham v. John Deere Co.(Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966)), and MPEP §§2141.01-2147.03, the combination of the claims of the copending Application Nos. with the teachings of Barkats, Sundhi, Zhu, and Cheng and Passini do render the claimed invention obvious for the reasons made of record. 
	The rejection is still maintained until a terminal disclaimer is filed. 


Conclusion

13.	NO CLAIM IS ALLOWED.



14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chang-Yu Wang whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Chang-Yu Wang
March 9, 2021


/CHANG-YU WANG/Primary Examiner, Art Unit 1649